Title: From Benjamin Franklin to Deborah Franklin, [28 March 1760?]
From: Franklin, Benjamin
To: Franklin, Deborah


          
            My dear Child,
            London [March 28? 1760]
          
          Yesterday I receiv’d your [Letter] of Feb. 10. in which you mention that it was some Months since you heard from me. During my Journey I wrote several times to you, particularly from Liverpole and Glasgow; and since my Return some very long Letters that might have been with you before your last to me, but I suppose the severe Winter on your Coast, among other Delays, has kept the Vessels out. One Pacquet, Bonnel, was blown quite back to England.
          I am sorry for the Death of your black Boy, as you seem to have had a regard for him. You must have suffer’d a good deal in the Fatigue of Nursing him in such a Distemper. That Flower has wrote me a very idle Letter, desiring me not to furnish the Woman pretending to be his Wife with anything on his Account: and says the Letters she shows are a Forgery. But I have one she left with me, in which he acknowledges her to be his Wife, and the Children his, and I am sure it is his Hand-Writing, by comparing it with this he has now wrote me and a former one. So he must be a very bad Man, and I am glad I never knew him. She was sick and perishing with her Children in the Beginning of the Winter, and has had of me in all about 4 Guineas. What is become of her now I know not. She seem’d a very helpless silly Body, and I found her in some Falshoods that disgusted me, but I pity’d the poor Children, the more as they were descended, tho’ remotely, from our good old Friends whom you remember.
          
          I have now the Pleasure to acquaint you, that our Business draws near a Conclusion, and that in less than a Month we shall have a Hearing, after which I shall be able to fix a Time for my Return. My Love to all, from, Dear Debby Your affectionate Husband
          
            B Franklin
            Billy presents his Duty.
          
        